Title: To Thomas Jefferson from Thomas Appleton, 17 October 1822
From: Appleton, Thomas
To: Jefferson, Thomas


                        dear Sir
                        
                            Leghorn
                            17. Octr 1822
                        
                    Your letter of the 11th of June, reach’d me on the 4th of Septr at the Same time I reciev’d from Samuel Williams of London, an exchange on this place, on account of the capitels, and for yourself, which produc’d here, in Spanish dollars, One thousand three hundred & Seven & 75cts of which, 444. are carried to the credit of your private account, and the balance to the credit of the Capitels.—This letter will be deliver’d to you, by Giacomo Raggi, whose ardent desire to return to the U: States, has overcome all the ties of Affection and friendship that he found in his native place: I hope his determination may prove useful to yourself and to him.—It was my very earnest wish, that he might accompany the capitels, but as they will not be ready to embark, but towards the close of the ensuing month of november, he thought this delay, might be Somewhat prejudicial to his interests, and he now takes his passage for new-York.—The architect who sculpters the capitels, is his particular friend, and among the most distinguish’d artists of Carrara.—The procrastination has been occasion’d from various causes, and a principal one was the jealousy & intrigues of Michael Raggi, whose pride was wounded, that he could not procure the Commission; but the truth is, he has neither the abilities, nor the means, to have executed it.—I will not trouble you with the detail of his unworthy behaviour, for the Same inquiet and uneasy temper governs him, whether at home or abroad.—Giacomo Raggi, is greatly esteem’d by all who know him, and will inform you, that the capitels are now, very near their conclusion.—they are work’d in the highest perfection of the art, and of a marble, that is nearly Statuary.—It was the desire of the artist, that they should all be from the same quarry, this also has tended to prolong their completion.—The cases are already made, and of the Strongest materials.—by the first vessel Afterwards for new York, they will be convey’d to the care of the Collector of the port; and as the architect will accompany them from Carrara to this port, he will assist at their storage on board.—I have thought that the delay was not material for your edifices, and would be abundantly compensated, by the Singular beauty of the marble, and the perfection of the work.—Should you order the capitels for the other columns contemplated, no delay will take place, and will be Sculptur’d with equal attention and perfection.—accept the assurances, Sir, ofmy constant esteem & respect
                        Th: Appleton